Missouri Court of Appeals
                           Southern District



MAY 2, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33933

     Re:   MICHAEL D. SMITH,
           Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent.

2.   Case No. SD33898

     Re:   STATE OF MISSOURI, ex rel.
           Attorney General Chris Koster, and the
           MO DEPT. OF NATURAL RESOURCES,
           Plaintiffs-Appellants,
           v.
           WILDFLOWER INN, INC., and
           JOHN MAGGARD, Defendants-Respondents.